Title: To Thomas Jefferson from John Lenthall, 1 July 1806
From: Lenthall, John
To: Jefferson, Thomas


                        
                            
                                1 July 1806
                            
                        
                        Stated
                  Report of the State & progress made on the South Wing of the Capitol from May 15th to July 1st 1806
                        Freestone Work
                        The Northwest pier & Antaes with their Capitals Set Compleat.
                        Eleven Column Capitals set on the West fourteen blocks of the Architrave set on the West equal to ¼ of
                            the whole circumference
                        there are 9 more prepared ready for setting, and others in hand—
                        There are 20 blocks of the Modillion bed of Cornice wrought equal to 100 feet in length and 80 Caissons and
                            flowers Cut in the Soffeits of the same—
                        Four pier blocks in the recess with their rustics & 4 Door Architrave blocks set making a height of 9.f. 6i. from
                            the Base line.—
                        Carpenters
                        Put together 110 ribs for the Dome making in all 180 ribs which are as far prepared as can be of service
                            until they are set on the walls.
                        Prepared all the Groins & other Centering for the Ground Story. Set on the walls the groined Centering of
                            the Octangular Vestibule together with 10 others for Venetian doors Niches
                            &c and Centers for
                            three Arches in the Staircase put together ready for fixing in the Sash frames for the East front of the Office Story &
                            the seatblocks Arches and Jamnbs for the same prepared ready by the
                            stone cutter The shutters backs Elbows soffeits & Architraves for
                            the Hall of Representatives are in a state of preparation.
                        Masons
                        Raised all the Ground story of the recess to the springing line of the Vaults except so much of the front & adjoining wall as are necessarily kept down for
                            want of the freestone work. All the Arches of the Doors and Niches in the Oct. Vestibule turned together with 8 groin points on the Vault to the height of 2 feet likewise
                            three Arches in the Staircase are turned. 
                  For BH Latrobe
                        
                            Jno Lenthall
                            
                        
                    